Citation Nr: 0104445	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  98-18 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a stomach 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.  
Service in Vietnam is indicated by the evidence of record.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan issued a rating decision in July 1972 
which denied the veteran's claim of entitlement to service 
connection for a "nervous condition", diagnosed as paranoid 
schizophrenia.  The veteran subsequently attempted to reopen 
this claim, but a VA rating decision issued in May 1980 
denied reopening of the claim.  The veteran filed a Notice of 
Disagreement (NOD) and a Statement of the Case (SOC) was 
issued in June 1980.  However, the veteran did not perfect an 
appeal by filing a substantive appeal.

In April 1992, the Board of Veterans Appeals (the Board) 
denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran did not appeal that 
decision.  

This matter presently comes before the Board on appeal from 
rating decisions issued by the VA RO in Montgomery, Alabama.  
In October 2000, the veteran testified at a personal hearing 
before the undersigned member of the Board.

FINDINGS OF FACT

1.  In a May 1980 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.  The veteran did not perfect an appeal regarding 
that decision.

2.  The evidence submitted since the May 1980 RO decision 
bears directly and substantially on the specific matter of 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder.

3.  The credible and probative evidence of record shows that 
the veteran's psychiatric disorder, diagnosed as 
schizophrenia, was incurred in service.

4.  In an April 1992 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD.

5.  The evidence submitted since the April 1992 Board 
decision bears directly and substantially on the specific 
matter of the veteran's claim of entitlement to service 
connection for PTSD.

6.  The preponderance of the competent medical evidence of 
record indicates that the veteran does not currently have 
PTSD.

7.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a diagnosed stomach disability.

8.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a diagnosed back disability.

9.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a diagnosed asthma disability.

10.  The preponderance of the competent and probative 
evidence of record does not establish a relationship between 
currently diagnosed hypertension and the veteran's service or 
any incident thereof.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final May 1980 rating 
decision is new and material.  The veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
diagnosed as schizophrenia, is reopened. 38 U.S.C.A. 5108, 
7105 (West 1991); 38 C.F.R. 3.156, 20.1103 (2000).

2.  Service connection for schizophrenia is warranted.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303 (2000).

3.  The evidence received since the April 1992 Board decision 
which denied the veteran's claim of entitlement to service 
connection for PTSD is new and material.  The veteran's claim 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2000).

5.  A stomach disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303 
(2000).

6.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

7.  An asthma disability was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

8.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen claims of entitlement to 
service connection for a psychiatric disorder, diagnosed as 
schizophrenia, and PTSD.  He is also seeking entitlement to 
service connection for a stomach disability, a back 
disability, asthma, and hypertension. 

In the interest of clarity, the Board will first review the 
law, VA regulations and other authority which may be relevant 
to this case.  The Board will then separately discuss the 
issues on appeal.

Relevant Law and Regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).

For certain chronic disorders, including psychoses and 
cardiovascular-renal disease, to include hypertension, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

Duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA,  unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law further provides 
that VA may defer providing assistance pending the submission 
by the claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C.A. § 5103A).   

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

Finality/new and material evidence

Two of the issues on appeal involve prior unappealed RO 
decisions which denied service connection for claimed 
psychiatric disabilities.

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2000).  Similarly, 
Board decision are final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1100 (2000).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2000) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 1991).  If new 
and material evidence has been presented, immediately upon 
reopening the claim, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring the VA's duty 
to assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999);  
Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  At this stage of its 
analysis, the Board does not evaluate such evidence in the 
context of the record as a whole.  Compare Madden v. Gober, 
125 F. 3d 1477, 1481 (Fed. Cir. 1997) [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole].    See also Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993) [the Justus presumption of credibility 
does not extend beyond the predicate determination of whether 
the case should be reopened].
 
In other words, in determining whether new and material 
evidence exists, the Board uses a different standard of 
review [see Elkins and Hodge] than it does after the claim 
has been reopened [see Gilbert and Madden].

The Board further observes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which has been discussed above, appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in section 5103A of the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).

Additional law, regulations and Court decisions will be 
discussed where appropriate below.

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

Factual Background

The Board will briefly review the evidence of record at the 
time of the RO's May 1980 rating decision, which is the last 
final decision as to this issue.  See Evans, supra.  
Following this review, the Board will proceed to discuss the 
evidence submitted since the final May 1980 decision.

The previously submitted evidence

Reports of enlistment and pre-induction examinations, dated 
in June 1965 and November 1966, respectively, indicate that 
the veteran's psychiatric condition was noted to be 
"normal".

A chronological record of medical care dated in August 1967 
shows that the veteran reported dizziness, dyspnea and 
headaches.  The examiner indicated that the veteran had acute 
anxiety due to stress situation in his private life.  
Subsequent service medical records are negative for any 
complaints or treatment for psychiatric problems during the 
veteran's period of active service.  A report of medical 
examination completed at separation in February 1969 reveals 
that the veteran's psychiatric condition was found to be 
normal.  The associated report of medical history completed 
by the veteran at separation, also dated in February 1969, 
shows that the veteran indicated that he was having trouble 
sleeping, but that he was not having frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort.

VA hospital treatment records dated from January 1971 to 
March 1971 show that the veteran was admitted with complaints 
of nightmares since Vietnam.  He reported that he had 
experienced many nervous problems since his return from 
Vietnam.  A diagnosis of acute paranoid schizophrenia was 
noted.  VA hospital treatment records dated from December 
1971 to February 1972 show that the veteran was again 
admitted for treatment, and that he was given a diagnosis of 
schizophrenia, paranoid type, in partial remission.

By rating action dated in July 1972, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition.  The RO concluded that the service records 
had attributed anxiety symptoms to non-service factors and 
that there was nothing further in service or at discharge to 
suggest a psychiatric disorder.  The first indication of 
treatment for schizophrenia was said to be January 1971.

Thereafter, the veteran submitted private outpatient 
treatment records dated from November 1969 to March 1973, 
which reflect that the veteran was receiving ongoing 
treatment for nervousness, dizziness, and headaches.  These 
records are negative for any diagnoses of schizophrenia.

VA hospital treatment records show that between August 1973 
and November 1973, the veteran received ongoing treatment for 
a variety of symptoms, including severe nervousness, 
insomnia, and an inability to get along with people.  Several 
examiners noted diagnoses of paranoid type schizophrenia.  In 
September 1976, the veteran underwent a VA psychiatric 
evaluation.  He reported bouts of anxiety experienced during 
his period of service in Vietnam.  He indicated that his 
chief complaint was nervousness.  The VA examiner noted a 
diagnosis of schizophrenia with paranoid features.

In letter dated in May 1980, Dr. W. E., indicated that he had 
treated for a nervous condition and a nervous stomach in 
August 1969.  His symptoms were described as anxiety, 
depression, extreme nerves and extremely high blood pressure.  
Dr. W.E. also indicated that he had treated the veteran for 
these symptoms several more times in August 1969, as well as 
in September 1969 and October 1969.  Dr. W.E. noted that he 
recommended to the veteran that he go to the VA hospital for 
treatment since his illness was due to his military service.

The May 1980 rating decision

In the May 1980 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a "nervous 
disability".  The RO found that there was no basis in the 
record for a change in its prior rating decision.

As discussed above, the veteran submitted a notice of 
disagreement with this decision in June 1980.  In July 1980, 
the RO responded by issuing a Statement of the Case.  The 
veteran did not submit a Substantive Appeal within one year 
of notification of the May 1980 rating decision.

The additional evidence

In August 1984, the RO obtained private hospital treatment 
records on behalf of the veteran in order to evaluate his 
continued entitlement to pension benefits.  These records 
show that from April 1978 to August 1984, the veteran 
received periodic treatment for symptoms associated with 
paranoid type schizophrenia.  

VA hospital treatment records dated from February 1986 to 
February 1990 also show that the veteran received periodic 
treatment for symptoms associated with paranoid 
schizophrenia.  Numerous symptoms were noted, including 
nightmares, irritability, anxiety, hallucinations, and 
delusions.  In a report of VA examination dated in March 
1989, a VA examiner noted a diagnosis of schizophrenia, 
paranoid type.

The veteran underwent a special psychiatric examination by a 
board of two VA psychiatrists in July 1991.  The examiners 
noted that there as not enough criteria for a diagnosis of 
PTSD, but that his diagnosis of paranoid type schizophrenia 
could have been a result of his stressful military 
experience.

Subsequent VA and private treatment records show that the 
veteran continued to receive ongoing treatment for paranoid 
schizophrenia throughout the decade.  In a January 1997 
letter, a private physician, Dr. S.B., indicated that he was 
treating the veteran for a history of schizophrenia with 
psychotropic medications.

In May 1998, the veteran underwent another VA examination.  
The VA examiner discussed the veteran's medical history and 
commented that it appeared that he was doing well up until 
the time he was discharged from service, when he started 
having paranoid delusions and hallucinations.  The examiner 
noted that it was likely that the combat stress may have 
precipitated the nervous breakdown.  The examiner noted a 
diagnosis of schizophrenia, paranoid type.

During his October 2000 hearing, the veteran testified that 
he had experienced nervousness while in Vietnam.  He reported 
that while he was in Vietnam, he had come under enemy gun and 
mortar fire.  He also reported that on one occasion, a truck 
in which he was riding struck a mine and knocked him off, 
creating additional stress.

Analysis

Finality/new and material evidence

In July 1972, the RO denied the veteran's claim of 
entitlement to service connection for a nervous disorder.  
That decision was not appealed and became final.  In May 
1980, the RO determined that the veteran had not submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for a nervous disorder.  
Although the veteran subsequently filed a Notice of 
Disagreement with respect to that decision, he did not 
perfect his appeal by submitting a timely Substantive Appeal 
(VA Form 9).  Thus, that decision became final.   

The Board finds that the RO's unappealed May 1980 decision is 
the last final decision as to the issue of entitlement to 
service connection for schizophrenia.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  As discussed in detail above, in 
order to reopen the claim, new and material evidence must 
have been submitted since that decision.  See 38 U.S.C.A. § 
5018; 38 C.F.R. § 3.156; see also Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

Having reviewed the record, the Board is of the opinion that 
new and material evidence has been submitted since the RO's 
May 1980 rating decision.  The Board notes that in June 1972, 
the RO denied the veteran's claim on the basis that there was 
no evidence of record to suggest that his claimed psychiatric 
disorder was incurred in or aggravated by service.  This 
determination was confirmed by the RO in its May 1980 rating 
decision.  Since filing to reopen his claim, the veteran has 
submitted the report of his July 1991 VA psychiatric 
examination, in which two Board certified psychiatrists 
concluded that the veteran's paranoid type schizophrenia 
could have been the result of his stressful military 
experiences.  In addition, he also submitted the report a May 
1998 VA examination, in which another VA examiner also 
concluded that the veteran's in-service experiences could 
have precipitated a nervous breakdown, which resulted in his 
having paranoid delusions and hallucinations, and brought on 
his diagnosis of schizophrenia, paranoid type.

The aforementioned examination reports provide competent 
medical evidence of a relationship between the veteran's 
schizophrenia and his military service.  Thus, the Board 
finds that they are of such significance that they must be 
considered in order to fairly decide the merits of the 
veteran's claim.  38 C.F.R. 3.156(a); see Hodge, 155 F.3d at 
1363. Accordingly, the Board finds that new and material 
evidence has been submitted in this case, and the claim is 
reopened.


Duty to assist/standard of proof

Having reopened the veteran's claim, VA has a duty to make 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the Board believes that there is 
ample medical and other evidence of record, including the 
reports of recent VA examinations discussed above.  The Board 
is unaware of, and the veteran has not identified, any 
additional evidence which is necessary to make an informed 
decision in this case.  Thus, the Board believes that all 
relevant evidence which is available has been obtained with 
regard to this issue; consequently, there is no further duty 
to assist the veteran.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The Board must now proceed to evaluate the merits of the 
veteran's claim.  At the outset, the Board notes that there 
is substantial medical evidence of record to support the 
conclusion that the veteran suffers from schizophrenia, 
paranoid type.  As discussed in detail above, the veteran has 
received virtually ongoing treatment for this disorder since 
he was first diagnosed with it in January 1971.  The veteran 
has received numerous diagnoses of that disorder since 1971, 
including during his most recent VA examination in March 
1998.  

The Board believes that the sole matter that must still be 
addressed is whether the veteran's schizophrenia was incurred 
in or aggravated by his military service.

In reviewing the record in this case, the Board finds the 
most probative evidence to be the reports of VA examinations 
dated in May 1998 and July 1991.  As noted above, in May 
1998, a VA examiner reviewed the veteran's medical history 
and determined that he had been doing well up until his 
discharge from service, at which time he began to experience 
symptoms of paranoid delusions and hallucinations.  The VA 
examiner noted that it was these symptoms that eventually 
brought on his diagnosis of schizophrenia, paranoid type.  
The VA examiner concluded that stressful experiences in 
service could have precipitated a nervous breakdown, which 
led to the development of these symptoms.  Similarly, the two 
VA psychiatrists that reviewed the veteran's medical history 
in July 1991 also concluded that the veteran's schizophrenia, 
paranoid type, could have been the result of stressful 
experiences in the military.  In reaching this conclusion, 
the two psychiatrists also discussed the fact that the onset 
of the veteran's symptoms occurred soon after his discharge 
from the military.

In short, three competent medical examiners have suggested a 
link between the veteran's military service and his claimed 
schizophrenia, paranoid type.  The Board observes in passing 
that these medical conclusions are consistent with the 
veteran's recorded medical history, which contains hints of 
psychiatric problems during service but more significantly 
includes medical evidence of diagnosed schizophrenia within 
two years after service and which revolved around the 
veteran's experiences in the service, in particular in 
Vietnam.  The Board cannot identify any medical evidence 
which supports a contrary conclusion.  Therefore, the Board 
concludes that the competent and probative evidence of record 
establishes that the veteran's schizophrenia, paranoid type, 
was incurred as a result of service.  See 38 C.F.R. 3.303(d).  
Accordingly, the Board finds that a grant of service 
connection for schizophrenia, paranoid type, is warranted.

2.  Whether new and material evidence has been submitted to 
reopen 
a claim of entitlement to service connection for PTSD.

Factual Background

The Board will briefly review the evidence of record at the 
time of its April 1992 decision which denied the veteran's 
claim of entitlement to service connection for PTSD.  
Following this review, the Board will discuss the evidence 
submitted since the April 1992 decision.  Some of this 
information duplicates that which has been reported above in 
connection with the veteran's claim of entitlement to service 
connection for a psychiatric disability other than PTSD, but 
for the sake of clarity it will be repeated in the context of 
this issue. 

The previously submitted evidence

As noted above, the veteran's service medical records reveal 
that in August 1967, he reported experiencing dizziness, 
dyspnea, and headaches.  The examiner indicated that the 
veteran had acute anxiety due to stress situation in his 
private life.  Subsequent service medical records are 
negative for any indication of treatment for a psychiatric 
disorder.  In a report of medical examination completed at 
separation from service dated in February 1969, an examiner 
found the veteran's psychiatric condition to be normal.  The 
associated report of medical history completed by the veteran 
at separation shows that he reported having trouble sleeping.

As discussed above, the veteran was diagnosed with 
schizophrenia, paranoid type, during a VA hospitalization 
from January 1971 to March 1971.  Thereafter, he continued to 
receive periodic treatment for this disorder through 1988.  
The medical records pertaining to this treatment have been 
discussed in detail above, and will not be repeated herein.

In May 1988, the veteran was hospitalized having reported 
frequent nightmares, insomnia, irritable behavior, feeling of 
depression, and inability to hold a job.  The examiner noted 
a diagnosis of PTSD with depression and anxiety.  The 
examiner commented that during the veteran's period of 
service, he was in a combat zone wherein he was in an 
artillery unit and had very traumatic experiences.  He was 
referred to outpatient treatment to alleviate symptoms 
secondary to his Vietnam War experiences.

In April 1989, the veteran underwent a VA psychiatric 
examination for the purpose of reconciling his diagnoses.  
During the examination, the veteran reported that he had 
experienced hallucinations and occasionally felt that people 
were following him.  He also reported that he experienced bad 
dreams and nightmares.  He reported several experiences in 
Vietnam that he believed to be particularly stressful, and he 
indicated that his symptoms were first noticed immediately 
after his return from Vietnam.  Following examination, the VA 
psychiatrists concluded that a diagnosis of paranoid type 
schizophrenia was warranted.

As noted, the veteran underwent another examination by two VA 
psychiatrists in July 1991.  In the report of examination, 
the two psychiatrists noted that the veteran did not meet 
enough criteria to support a diagnosis of PTSD.  As noted 
above, however, the psychiatrist concluded that a diagnosis 
of paranoid type schizophrenia was appropriate, and that this 
disorder could have been a result of stressful military 
experiences.

The April 1992 Board decision

In April 1992, the Board denied a claim of entitlement to 
service connection for PTSD.  The Board concluded that 
although the veteran was diagnosed with PTSD on one occasion 
during his VA hospitalization in May 1988, the diagnosis of 
PTSD was not substantiated by the special psychiatric 
examinations conducted in April 1989 and July 1991.  Thus, 
the Board concluded that PTSD was not shown by the evidence 
of record and the claim was denied.


The additional evidence

The veteran underwent a VA examination in April 1993.  He 
reported that he worked as a tank driver during his period of 
service in Vietnam, and that he was in an area of combat.  He 
indicated that during his service, he saw approximately 150 
to 160 Vietnamese and Americans killed, some were his close 
friends and members of his unit.  He indicated that he also 
witnessed his cousin lose both legs.  The diagnosis was PTSD, 
moderate with anxious mood; and psychosis not otherwise 
specified.

The veteran underwent a VA examination in July 1993.  He 
described symptoms of nervousness, depression and 
suspiciousness.  The diagnosis was schizophrenia, paranoid 
type, with affective features.

VA and private hospital treatment records dated from October 
1992 to January 1997 show that the veteran continued to 
receive periodic treatment for symptoms associated with mixed 
bipolar disorder and chronic paranoid schizophrenia with 
acute exacerbation.

During the veteran's May 1998 VA examination, he reported 
experiencing nervousness, depression, irritability, hearing 
voices and delusions.  The VA examiner noted a diagnosis of 
paranoid type schizophrenia.  As discussed above, the 
examiner commented that it appeared that the veteran was 
doing well up until the time he was discharged from service, 
when he started having paranoid delusions and hallucinations.  
It was noted that it is likely that the combat stress may 
have precipitated the nervous breakdown.

In a letter dated in November 1998, Dr. S. B. noted that the 
veteran had a long, extensive history of psychiatric 
disorders.  In particular, Dr. S.B. indicated that the 
veteran reported having received treatment for PTSD for a 
number of years.  It was noted that the veteran experienced 
rage behavior and heard voices.  Dr. S.B. noted an impression 
of schizophrenia with psychotic  component still present with 
auditory and visual hallucinations.

In October 2000, the veteran testified at a hearing over 
which the undersigned Board Member presided.  He asserted 
that he was nervous during his period of service in Vietnam.  
He reported that he came under enemy gun and mortar fire and 
that a truck in which he was riding struck a mine and knocked 
him off, creating additional stress.

Relevant Law and Regulations

In addition to the law and regulations which have been set 
forth above, certain regulations apply which are specific to 
PTSD.

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f);  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has held that the Board may not rely 
strictly on combat citations to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Analysis

Finality/new and material evidence

In April 1992, the Board denied the veteran's claim of 
entitlement to service connection for PTSD.  That decision 
was final.  38 U.S.C.A. § 7104.  Thus, in order to reopen the 
claim, new and material evidence be submitted.  38 U.S.C.A. § 
5018; 38 C.F.R. § 3.156.

Having reviewed the record, the Board is of the opinion that 
new and material evidence has been submitted since the April 
1992 decision.  The Board notes that in April 1992, the 
veteran's claim was denied on the basis that the evidence of 
record did not substantiate a diagnosis of PTSD.  
Specifically, the Board found that the evidence supported the 
conclusion that the veteran suffered from a psychosis, 
diagnosed as schizophrenia, rather than from PTSD.  Since 
filing to reopen his claim, the veteran has submitted the 
report of his April 1993 VA examination, wherein a VA 
examiner noted a diagnosis of PTSD, moderate with anxious 
mood, based upon various stressful events reported by the 
veteran. 

The April 1993 VA examination report provides competent 
medical evidence suggesting that the veteran has PTSD as a 
result of his military service.  Thus, the Board finds that 
this evidence bears directly and substantially upon the 
specific matter under consideration, and that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge, 155 F.3d at 1363. 
Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim is reopened.
 
Duty to assist/standard of proof

Having reopened the veteran's claim, VA has a duty to make 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim for benefits.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The Board believes that there is ample medical and 
other evidence of record, including the reports of recent VA 
examinations discussed above.  The Board also believes that 
the veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, and the record 
reflects that the RO has advised the veteran of the evidence 
that was necessary to substantiate his claim.  There is no 
indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim, and neither the veteran nor his representative have 
pointed to any such missing records.  Thus, the Board 
concludes that no further development is required in order to 
comply with VA's statutory duty to assist him in the 
development of his claim.

The Board has considered whether a remand is warranted in 
order to allow the RO an opportunity to verify various in-
service stressors reported by the veteran.  However, as will 
be discussed in detail below, the preponderance of the 
competent and probative evidence of record demonstrates that 
the veteran does not have a current diagnosis of PTSD.  For 
this reason, notwithstanding whether or not he actually 
witnessed or participated in the alleged in-service 
stressors, his claim fails to satisfy one of the essential 
elements in establishing service connection for PTSD, a 
current diagnosis.  Thus, even if the RO did assist the 
veteran in verifying his alleged stressors, there would 
remain no reasonable possibility that such assistance would 
aid in substantiating the claim.  For this reason, the Board 
finds that a remand in order to attempt to verify his alleged 
in-service stressors is not warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

The standard of proof has been enunciated above and will not 
be repeated.  However, the Board wishes to make it clear that 
evidence which may suffice to reopen a claim may not be 
sufficient to grant the claim.  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  All evidence, not just that which is 
favorable to the veteran's claim, must be evaluated by the 
Board in making a decision on the merits.

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996).  As to item (2), as discussed above, if, as here, 
there is no combat experience, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran, 6 Vet. App. 
at 288-89.  Further, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau, 9 Vet. App. at 395-96.

Regarding the first element, the Board finds that the 
preponderance of the competent and probative evidence of 
records shows that the veteran in this case does not have a 
current diagnosis of PTSD.  The Board finds the most 
probative evidence in this regard to be the report of the 
veteran's April 1989 and July 1991 VA examinations, in which 
a total of four VA psychiatrists determined that a diagnosis 
of schizophrenia was warranted, rather than PTSD.  That 
medical conclusion was based in part upon interviews with the 
veteran, in which he reported experiencing a variety of 
symptoms, including nightmares, delusions and hallucinations.  
The psychiatrists also based their conclusion upon a review 
of his claims folder, which, as discussed in detail above, 
contains extensive medical records showing that the veteran 
has received numerous diagnoses of schizophrenia, paranoid 
type, since 1971, also based upon symptoms such as nightmares 
and hallucinations.  The Board places great probative weight 
on the veteran's extensive treatment records, which span a 
period of 30 years and appear to be strongly supportive of 
the conclusion that the veteran has schizophrenia, not PTSD.

The Board also placed great probative weight on the report of 
the veteran's most recent VA examination in May 1998.  During 
this examination, the veteran reported experiencing 
flashbacks and nightmares of events in Vietnam.  However, he 
also reported experiencing nightmares of events unrelated to 
combat in Vietnam, such as one involving a tractor-trailer 
coming towards him.  He also reported experiencing 
hallucinations and delusions that did not involve Vietnam, 
such as being told by God that he was the Pope, and believing 
that he had healing powers that he had used healing powers to 
cure President Ronald Reagan of cancer.  The VA examiner 
concluded that although the veteran was being examined for 
PTSD, the findings did not support such a diagnosis.  Rather, 
the VA psychiatrist concluded that a diagnosis of 
schizophrenia, paranoid type, was more appropriate.


The Board believes that this extensive body of medical 
treatment records and medical opinion evidence far outweighs 
the April 1993 opinion of a VA psychiatrist who concluded 
that a diagnosis of PTSD was warranted.  The Board finds this 
April 1993  opinion to be less probative than those of the 
aforementioned VA examiners because it appears to have been 
based on a less complete description of the veteran's 
symptomatology.  In particular, the Board notes that the 
veteran reported during his April 1993 examination that his 
symptoms consisted primarily of flashbacks and nightmares of 
events in Vietnam.  The only mention of hallucinations was a 
notation by the psychiatrist that the veteran's flashbacks to 
Vietnam were often so tremendous that he felt as if the 
television was speaking to him or bothering him in his sleep.  
The psychiatrist did not discuss the presence of any 
hallucinations or delusions other than those that were found 
to be a part of the veteran's flashbacks to Vietnam.

Throughout his treatment records and in other VA 
examinations, however, the veteran appears to have frequently 
reported symptoms of hallucinations, delusions, and 
nightmares of events completely unrelated to experiences in 
Vietnam.  For example, during the veteran's most recent VA 
examination in May 1998, he reported believing that God had 
told him that he was the real Pope.  He also reported having 
been able to heal people in the past, such as a reported 
incident in which he healed President Ronald Reagan of 
cancer.  Similarly, although the veteran did report 
flashbacks to Vietnam during his April 1989 psychiatric 
examination, he also reported hearing voices tell him they 
were either God or the devil, and that often felt like he was 
falling down a well.  Furthermore, during his July 1991 VA 
psychiatric examination, the veteran reported flashbacks and 
nightmares of experiences in Vietnam, and also reported 
experiencing delusions involving electricity "going on in 
his head".  It was based upon this variety of symptoms that 
the VA examiners in April 1989, July 1991 and May 1998 all 
concluded that a diagnosis of schizophrenia was warranted, 
rather than PTSD.  As noted above, the April 1993 VA 
psychiatrist appears to have based diagnosis of PTSD 
primarily on symptoms such as flashbacks and nightmares of 
Vietnam, without consideration to the variety of other 
symptoms, such as hallucinations and delusions, noted during 
the veteran's other VA examinations.  Moreover, the VA 
psychiatrist did not attempt to cogently explain the 
veteran's long history of schizophrenia, going back as far as 
1971, and the previous medical opinion evidence to the effect 
that the veteran did not have PTSD but rather had a diagnosis 
of schizophrenia. 

In short, the Board finds the opinion of the April 1993 VA 
psychiatrist to be of less probative value because the 
psychiatrist based his conclusion on a less complete picture 
of the veteran's symptomatology and medical history.  

Similarly, the Board also finds the report of the veteran's 
May 1988 hospitalization, which includes a diagnosis of PTSD, 
to be of less probative value than the bulk of the medical 
evidence which shows no PTSD.  The symptoms reported by the 
veteran during the 1988 hospitalization appear to be somewhat 
selective and are  inconsistent with those reported 
throughout the veteran's treatment records and during the VA 
examinations conducted in April 1989, July 1991 and May 1998.  
The report of the veteran's May 1998 hospitalization shows 
that the veteran reported no auditory or visual 
hallucinations, and that he did not feel paranoid.  He did 
report a history of nightmares and irritability, which the VA 
physician found to be related to the veteran's wartime 
experiences.  

As noted above, the VA examiners April 1989, July 1991 and 
May 1998, specifically considered the veteran's reports of 
nightmares related to exposure to combat in Vietnam, but also 
considered the variety of other symptoms reported by the 
veteran, including auditory hallucinations.  Based upon the 
more complete picture of the veteran's symptoms, the VA 
examiners concluded that a diagnosis of PTSD was not 
warranted.  Because the report of the veteran's May 1988 
hospitalization indicates that these other symptoms were not 
considered, the veteran's finds this report to be of 
relatively little probative value.

The Board recognizes that a private physician, Dr. S.B., 
noted that the veteran had a history of PTSD.  However, the 
Court has specifically held that "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ." See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  In this instance, the examiner's 
notation was clearly based only on the veteran's own 
assertion that he has PTSD, and not upon the examiner's own 
evaluation.  This is evident by the lack of any specific 
findings regarding the claimed psychiatric disorder in the 
examiner's report.  Because the examiner's notation regarding 
a history of PTSD appears to have been based merely upon the 
veteran's own assertion that he had PTSD, the Board finds 
this notation regarding a history of PTSD to be of no 
probative value.  See also Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); see also Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).

The Board adds that although the veteran reported various 
symptoms to Dr. S.B. which he believed to be related to PTSD, 
Dr. S.B. appears to have noted a diagnosis of schizophrenia 
based upon these symptoms, rather than one of PTSD.  Thus, 
despite the fact that Dr. S.B. noted a history of PTSD, it 
appears that he in fact found the veteran's reported symptoms 
to be more consistent with a diagnosis of schizophrenia.  

In summary, the Board finds the most probative evidence of 
record to be the reports of the veteran's VA examinations in 
April 1989, July 1991, and May 1998.  As noted above, these 
examiners interviewed the veteran and concluded that a 
diagnosis of schizophrenia was warranted, rather than PTSD.  
The Board finds that conclusion to be consistent with the 
veteran's extensively documented medical history, which 
reveals that he has received ongoing treatment for 
schizophrenia since 1971.  The Board finds these opinions to 
be more probative than the report of the veteran's May 1988 
hospitalization and April 1993 examination, in which the VA 
examiners failed to discuss a variety of symptoms 
consistently noted throughout the other medical evidence of 
record, including a history of hallucinations and delusions.  
Therefore, the Board concludes that the preponderance of the 
evidence does not support a finding that the veteran has 
PTSD.

In the absence of a diagnosis of PTSD, a discussion of the 
other elements required for service connection for PTSD, such 
as whether there is credible supporting evidence that the 
veteran's claimed in-service stressor actually occurred, is 
not warranted in this case.  Regardless of whether or not the 
veteran actually witnessed and participated in these various 
events in service, the preponderance of the competent and 
probative evidence of record shows that the veteran does not 
have a current diagnosis of PTSD.  As discussed above, the 
reports of VA examinations conducted in April 1989 and July 
1991 show that the psychiatrists considered the veteran's 
reports of combat exposure in Vietnam, as well as his 
description of nightmares and flashbacks to those events.  
Similarly, the report of the veteran's March 1998 VA 
examination reveals that he reported a detailed list of his 
alleged in-service stressors.  However, even though each of 
these examiners appear from the text of their reports to have 
presumed the truth of the veteran's alleged in-service 
stressors, they still each concluded that a diagnosis of PTSD 
was not warranted.  Instead, the examiners found that a 
diagnosis of schizophrenia, paranoid type, was more 
appropriate.  Thus, even if the veteran's alleged stressors 
were corroborated by the evidence of record, the 
preponderance of the competent and probative evidence would 
not support a finding that the veteran has PTSD.

In summary, the Board concludes that the preponderance of the 
evidence does not support a finding that the veteran has 
PTSD.  In the absence of PTSD, the veteran's claim fails.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
[service connection may not be granted in the absence of a 
currently diagnosed disability].

3.  Entitlement to service connection for a stomach 
disability.

Factual Background

During the veteran's enlistment and pre-induction 
examinations, dated in June 1965 and November 1966, 
respectively, physical examination revealed that the 
veteran's abdomen and viscera to be normal.  Subsequent 
service medical records are negative for any complaints or 
treatment for stomach problems.  In the report of medical 
examination completed at separation in February 1969, an 
examiner found the veteran's abdomen and viscera to be 
normal.  In a report medical history completed at separation, 
the veteran reported a history of stomach, liver or 
intestinal trouble.  The examiner noted that the veteran was 
referring to intestinal trouble secondary to constipation 
that was treated with no sequelae.

VA hospital treatment records dated from August 1973 to 
November 1973 show that the veteran treated for insomnia, 
abdominal pains, headaches, anorexia, and ideas of reference 
and persecution.  An upper gastro-intestinal series on 
September 1973 showed a postbulbar ulcer niche. The diagnosis 
included duodenal ulcer.

In a letter submitted in August 1975, Dr. W. E. indicated 
that the veteran had 180/90 blood pressure, nervous stomach, 
cirrhosis of the liver, obesity, extreme nervousness with 
hallucinations, and anxiety state.  In a letter dated in 
February 1976, Dr. W. E., M.D. indicated that the veteran had 
been disabled due to cirrhosis of the liver, alcoholism, and 
schizophrenia.

The veteran underwent a VA evaluation in September 1976.  An 
upper gastro-intestinal series showed that the esophagus, 
stomach, and duodenum were well demonstrated and there was no 
ulceration, obstruction, or displacement.  There was no 
intra-abdominal mass or calcification seen.  The impression 
was normal upper gastro-intestinal system.  The diagnosis was 
no organic disease found.

In a May 1980 letter, Dr. W.E. noted that the veteran had 
been treated for a nervous condition and a nervous stomach in 
August 1969.  His symptoms were described as anxiety, 
depression, extreme nerves and extremely high blood pressure.  
The physician also indicated that the veteran was treated 
several more times for similar symptoms in August 1969, 
September 1969 and October 1969.  The physician also 
indicated that he recommended the veteran go to the VA 
hospital for treatment since his illness was due to his 
military service.  Subsequent private and VA medical records 
show reflect occasional complaints of stomach problems, 
accompanied by nervousness and anxiety.

In October 2000, the veteran testified at a hearing over 
which the undersigned Board Member presided.  He asserted 
that he sought treatment for symptoms associated with a 
stomach disorder on several occasions during service and was 
given some kind of liquid medicine therefor.  He indicated 
that subsequent to service, he first had trouble with his 
stomach in 1970 and sought treatment at a VA medical facility 
in 1971.  He described his symptoms as similar to bad 
indigestion or heartburn, and included constipation.  The 
veteran stated that he currently experienced feelings of gas 
and discomfort.

Analysis

Preliminary matters

The Board notes that while the RO has characterized the issue 
of entitlement to service connection for a stomach disability 
as one involving finality of a prior decision, review of the 
record does not reveal any previous final adjudication of 
that issue.  In October 1973, the Montgomery RO issued a 
rating decision which denied entitlement to pension benefits.  
In the course of arriving at that decision, the RO evaluated 
the veteran's stomach disability (considered as non-service 
connected), diagnosed as a post-bulbar ulcer niche during an 
August 1973 VA hospitalization, and assigned a 10 percent 
evaluation for that condition.  However, that rating decision 
contains no discussion of whether or not the disability was 
service-connected.  Because the record does not include any 
prior final decision with respect to this matter, the Board 
believes that the issue on appeal is more appropriately 
characterized as an original claim of entitlement to service 
connection for a stomach disorder.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].  In this case, there is sufficient 
medical and other evidence of record in order for the Board 
to render an informed decision.  The veteran has not pointed 
to any additional pertinent evidence which has not been 
obtained, and the Board is not aware of any such evidence.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, to include 
testifying at a travel board hearing in October 2000.

The Board has considered whether a remand is warranted so the 
veteran can be provided with a VA examination in order to 
determine whether he in fact has stomach disorder.  However, 
the Board is of the opinion that a remand for a physical 
examination is not warranted in this case.  Although the 
Veterans Claims Assistance Act calls for the Secretary to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim, the Act 
specifically indicates that an examination is deemed 
"necessary" only if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and that the disability or symptoms may be 
associated with the claimant's active military service.  In 
this case, and as will be discussed in detail below, the 
evidence of record, including all available treatment records 
reported by the veteran, is negative for any indication that 
the veteran has a current stomach disorder.  In addition, 
there is also no evidence indicating that any claimed stomach 
disorder is related to service, other than the veteran's own 
lay assertion of such.  Because there is no competent medical 
evidence that the veteran has been diagnosed with a stomach 
disorder, and no evidence to indicate that his claimed 
stomach disorder is related to service, the Board finds that 
a remand in order to provide him with a VA physical 
examination is not warranted.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).

Discussion

The veteran is seeking entitlement to service connection for 
a stomach disability.  He essentially contends that he was 
first diagnosed with a stomach disability while on active 
duty.

Having reviewed the record, the Board concludes that the 
preponderance of the evidence does not support a finding that 
the veteran has a current stomach disability.  In this 
regard, the Board found the most probative evidence of record 
to be the extensive medical records currently associated with 
the claims folder, which show that the veteran received 
treatment for a variety of problems since 1971.  These 
records show the most recent evidence of a diagnosed stomach 
disorder is a September 1973 treatment record, which 
indicates a diagnosis of a duodenal ulcer.  Subsequent 
examination in September 1976, however, revealed a normal 
upper gastro-intestinal series and no organic disability.  
Thereafter, the only medical evidence of a diagnosed stomach 
condition is the May 1980 letter from Dr. W.E., in which the 
physician noted that the veteran had a history of nervous 
stomach since 1969.  No subsequent diagnosis of a stomach 
disorder are evident in the veteran's treatment records.

The Board notes that the only evidence of record in support 
of the veteran's claim is his own assertion that he has a 
current stomach disorder.  Specifically, the veteran has 
asserted that he has experienced a variety of symptoms, 
including difficulties with gas, heartburn, and stomach pain.  
However, although the veteran is considered competent to 
report his symptoms, the record does not show that the 
veteran possess the requisite knowledge, skill, experience, 
training, or education to render him competent to testify as 
to medical matters, such as medical diagnoses.  See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 
494-5 (1992).  Thus, the veteran's statements do not 
constitute competent medical evidence of a current 
disability.

In summary, the Board finds that the weight of the medical 
evidence does not support a finding that the veteran has a 
stomach disability.  The Court has held that the fact that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau, 2 Vet. App. at 143.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a stomach disability.  The claim is 
accordingly denied.


4.  Entitlement to service connection for a back disability.

Factual Background

Service medical records show that in August 1967, the veteran 
complained back pain and was given 20-minute heat treatment.  
A service medical record dated in March 1968 reveals that he 
reported experiencing back pain pursuant to heavy lifting.  
Examination revealed tenderness around the spinal cord and 
paraspinal muscles.  There was good range of motion and no 
neurological loss.  The impression was noted to be muscle 
strain.  Subsequent service medical records are negative for 
any further complaints or treatment for a back disorder.

The report of medical examination completed at separation 
shows that examination revealed a normal spine and 
musculoskeletal system.  In a report of medical history 
completed by the veteran at separation, he reported that he 
did not have a history of back trouble of any kind.

In a letter submitted in August 1975, Dr. W. E. indicated 
that the veteran had mild arthritis.  A letter from Dr. W. E. 
dated in February 1976 shows that the veteran was found to be 
disabled due to cirrhosis of the liver, alcoholism, and 
schizophrenia.  No mention was made of arthritis.

In a November 1998 letter, Dr. S. B. indicated that the 
veteran's extremities showed some osteo-arthritic change.  
The physician noted an impression of osteoarthritis. 

During his October 2000 hearing, the veteran testified that 
he had sought treatment for symptoms associated with a back 
disorder on several occasions during service and was treated 
with a heating pad.  He indicated that since service, his 
back has tended to get sore, but that he has not sought 
treatment as he is afraid that surgery may be required.


Analysis

Preliminary matters - duty to assist

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].  In this case, it appears that all 
available treatment records reported by the veteran have been 
obtained and associated with the claims folder.  The Board 
believes that there is sufficient medical and other evidence 
of record in order to render an informed decision.  The 
veteran has not pointed to any additional pertinent evidence 
which has not been obtained, and the Board is not aware of 
any such evidence.  The record reflects that the veteran has 
been advised of the type of evidence he should submit in 
support of his claim. 

As will be discussed below, the evidence of record, including 
all available treatment records reported by the veteran, is 
negative for any indication that the veteran has a current 
back disorder.  In addition, there is also no evidence 
indicating that his claimed back disorder is related to 
service, other than the veteran's own assertion of such.  
Because there is no competent medical evidence that the 
veteran has been diagnosed with a back disorder, and no 
evidence to indicate that his claimed back disorder is 
related to service, the Board finds that a VA physical 
examination is not warranted.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).

Discussion

The veteran asserts that he is entitled to service connection 
for a back disability.  Review of the record reveals that the 
veteran was treated on two separate occasions for back pain 
during his period of active service.  In each occasion there 
is no evidence of residual disability and there is no 
sequelae noted at separation.

The Board has reviewed the veteran's treatment records since 
discharge and can find no indication that he has a back 
disability.  Although the veteran's physicians have indicated 
in the past that he has osteoarthritis, the diagnosis was 
specifically limited to his extremities.  There is no 
indication in the record that he has been diagnosed with 
osteoarthritis on the back.  There is also no indication in 
the record that he has been diagnosed with any other 
disability of the back.

Although the veteran may believe that he has a current back 
disability, he is not considered qualified to render opinions 
regarding medical matters, such as diagnoses, which call for 
specialized medical knowledge.  See Cromley, 7 Vet. App. at 
379 (1995); Espiritu, 2 Vet. App. at 495.

In short, the Board finds that the preponderance of the 
competent evidence does not support a finding that the 
veteran has a current back disability.  In the absence of a 
current disability, the claim fails.  See Rabideau, 2 Vet. 
App. at 144.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for a back disability is denied.

5.  Entitlement to service connection for asthma.

Factual Background

The veteran's service medical records are negative for any 
complaints or treatment for asthma during service.  In the 
report of medical examination completed at separation, an 
examiner indicated that the veteran's lungs and chest were 
normal.  The associated report of medical history completed 
at separation, the veteran indicated that he did not have a 
history of asthma. 

The veteran's private treatment records dated since discharge 
are negative for any diagnoses or treatment for asthma.  The 
record does indicate that the veteran has been treated for 
bronchitis and an upper respiratory infection in the past.

During his October 2000 hearing, the veteran testified that 
he experienced trouble breathing, but did not know what was 
causing it.  He stated that he could not recall when he had 
first been treated for symptoms associated with asthma, nor 
could he recall whether he currently had a diagnosis of 
asthma.

Analysis

Initial matters

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107.  The veteran has not pointed to any 
additional pertinent evidence which has not been obtained, 
and the Board is not aware of any such evidence.  The record 
reflects that the veteran has been advised of the type of 
evidence he should submit in support of his claim.

As will be discussed in detail below, the evidence of record, 
including all available treatment records reported by the 
veteran, is negative for any indication that the veteran has 
a current asthma disability.  There is also no evidence 
indicating that his claimed asthma is related to service, 
other than the veteran's own assertion of such.  Because 
there is no competent medical evidence that the veteran has 
been diagnosed with asthma, and no evidence to indicate that 
his claimed asthma is related to service, the Board finds 
that a VA physical examination is not warranted.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Discussion

As is noted above, the veteran asserts that he is entitled to 
service connection for an asthma disability.  However, a 
review of the record reveals that the veteran was not treated 
for asthma during his period of active service.  Moreover, 
there is no evidence of record indicating that the veteran 
has been diagnosed with asthma since being discharged from 
service.  

During his October 2000 hearing, the veteran stated that he 
experienced difficulty breathing.  Although the veteran may 
believe that he has asthma, he is not considered qualified to 
render opinions regarding medical matters, such as diagnoses, 
which call for specialized medical knowledge.  See Cromley, 
7 Vet. App. at 379 (1995); Espiritu, 2 Vet. App. at 495.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that a 
current asthma disability exists.  Accordingly, the veteran's 
claim of entitlement to service connection for asthma is 
denied.

6.  Entitlement to service connection for hypertension.

Factual Background

Reports of enlistment and pre-induction medical examinations, 
dated in June 1965 and November 1966, respectively, revealed 
that the veteran's heart and vascular systems were found to 
be normal.  His blood pressure in June 1965 was noted to be 
138/80 and in November 1966 was noted to be 138/86.  
Subsequent service medical records are negative for any 
treatment or diagnoses of hypertension during the veteran's 
period of active service.  The report of medical examination 
completed at the time of the veteran's separation from 
service shows that he was found to have a normal heart and 
vascular system.  In the associated report of medical history 
completed by the veteran at separation, the veteran indicated 
that he did not have a history of high or low blood pressure.  
His blood pressure at separation was 126/80.

In October 1973, the veteran submitted a number of private 
outpatient treatment records dated from November 1969 to 
March 1973.  A cover sheet for these records dated reveals a 
diagnosis of hypertension.  The only blood pressure readings 
noted in these records were obtained in December 1970, and 
were noted to be 130/82, 128/80, and 130/82.

VA hospital treatment records dated from August 1973 to 
November 1973 show that the veteran's blood pressure was 
during this period as 164/60, 130/70 and 126/70.  A diagnosis 
of hypertension was not noted in these records.

A letter from Dr. W. E. received in August 1975 shows that 
the veteran was found to have blood pressure reading of 
180/90.

The veteran underwent a VA examination in September 1976.  
His blood pressure was read to be 116/78.  There was no 
diagnosis of hypertension.

A letter from Dr. W. E. dated in May 1980 shows that the 
veteran was said to have been treated for a nervous condition 
and a nervous stomach in August 1969.  His symptoms were 
described as anxiety, depression, extreme nerves and 
extremely high blood pressure.  The physician also indicated 
that the veteran was treated several more times for similar 
symptoms in August 1969, September 1969 and October 1969.

Private outpatient treatment records dated from July 1984 to 
November 1995 from S. B., M.D., show that the veteran had 
blood pressure readings of 110/80, 128/90, 150/80, 160/100, 
130/80, 142/70, 130/80, 130/70, 138/80, 140/80, 140/90, 
146/98, 150/90, 120/90, 140/84, and 148/90.  

VA hospital treatment records dated from October 1992 to 
December 1992 show that the veteran had a diagnosis of 
essential hypertension.  There was no indication made as to 
the onset or etiology of the hypertension.

A letter from S. B., M.D. dated in January 1997 shows that 
the veteran was being treated for a history of hypertension.  
A letter from S. B., M.D. dated in November 1998 shows that 
the veteran was being treated for a history of high blood 
pressure.  Blood pressure was read to be 124/84.  The 
impression included hypertension.

In October 2000, the veteran testified that he was told that 
he had high blood pressure during service and was given 
medication for it.  He indicated that subsequent to service, 
he had sought treatment for hypertension since the early 
1970's.

Analysis

Initial matters

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107.  In this case, there is sufficient 
medical and other evidence of record in order for the Board 
to render an informed decision.  The veteran has not pointed 
to any additional pertinent evidence which has not been 
obtained, and the Board is not aware of any such evidence.  
As noted immediately above, the veteran has been accorded the 
opportunity of testifying before the undersigned Board member 
at a personal hearing at the RO in October 2000.

As will be discussed in detail below, the evidence of record 
demonstrates that the veteran has been diagnosed with 
hypertension in the past.  However, service medical records 
are negative for any diagnosis of hypertension, and there is 
nothing in the record to indicate that the veteran's claimed 
hypertension is related to service.  Because, as will be 
discussed below, there is no evidence to indicate that his 
claimed hypertension is related to his service, the Board 
finds that a VA physical examination is not warranted.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

Discussion

The Board has reviewed the evidence of record.  For the 
reasons and bases set forth below, the Board concludes that 
the preponderance of the evidence is against finding that the 
veteran's hypertension was incurred in or aggravated by 
service.  As noted above, the veteran's service medical 
records are negative for any treatment for hypertension 
during service.  Although it appears that the veteran was 
diagnosed with hypertension sometime between August 1969 and 
March 1973, there is nothing in the record to indicate that 
this diagnosis was in any way related to his military 
service.  The veteran's subsequent treatment records are 
negative for any further diagnosis of hypertension until 
October 1992, approximately two decades later.  There is 
nothing in his treatment records to indicate that the 
hypertension diagnosed in October 1992 is related to either 
the veteran's service, or to the diagnosis of hypertension 
obtained between August 1969 and March 1973.  

Although the record does contain several isolated high blood 
pressure readings in 1975 and 1984, the Board notes that an 
isolated elevated blood pressure reading is not tantamount to 
a diagnosis of hypertension.  See Corpuz v. Brown, 4 Vet. 
App. 110, 114 (Kramer, J., concurring).  As noted, there are 
no diagnoses of hypertension in the veteran's treatment 
records between 1973 and 1992.

It is unclear from the medical evidence of record when an 
initial assessment of hypertension was made.  The Board will 
assume for the purposes of this decision that hypertension 
was diagnosed as early as in August 1969, which is within one 
year of discharge from service.  The Board has therefore 
considered whether presumptive service connection is 
warranted pursuant to 38 C.F.R. §§ 3.307 and 3.309.  As 
discussed above, service connection may be granted for 
hypertension if such is manifested to a compensable degree 
within one year after service.  Id. 

The Board notes that in order for hypertension to be 
considered manifested to a compensable degree, the evidence 
must show diastolic pressure of predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000).  

Although the private treatment records submitted in 1973 and 
the May 1980 letter from Dr. W.E. both suggest that he may 
have been diagnosed with hypertension as early as August 
1969, there is nothing in these records to show that his 
hypertension manifested to a compensable degree within one 
year of discharge from service so as to warrant presumptive 
service connection under 38 C.F.R. §§ 3.307 and 3.309.
Neither the private treatment records dated between 1969 and 
1973 nor the letters from Dr. W.E. show that the veteran's 
hypertension manifested to a compensable degree during this 
period.  In fact, the Board notes that the veteran's 
treatment records do not reveal any period since discharge in 
which blood pressure readings consistently revealed diastolic 
pressure of predominantly 100 or more, systolic pressure of 
160 or more, or a history of diastolic pressure predominantly 
100 or more with continuous medication for control.  

Because there is no competent medical evidence showing that 
the veteran's hypertension was manifested to a compensable 
degree within one year of discharge, the Board finds that the 
regulations relating to presumptive service connection are no 
for application in this case.  

In short, while the Board recognizes that the veteran has 
recently been diagnosed with hypertension, the Board finds 
that there is no evidence of the incurrence of hypertension 
in service and no medical evidence associating the veteran's 
current diagnosis of hypertension with his period of military 
service.  The Board further finds that there is no evidence 
that the veteran's hypertension became manifested to a degree 
of 10 percent within one year of his discharge from service.  
Indeed, the medical evidence of record does not indicate that 
the veteran's hypertension has ever manifested to a degree of 
10 percent.  

Although the veteran may believe that he his hypertension was 
incurred as a result of service, he is not considered 
qualified to render opinions regarding medical matters, such 
as etiology, which call for specialized medical knowledge.  
See Cromley, 7 Vet. App. at 379 (1995); Espiritu, 2 Vet. App. 
at 495.

In summary, the Board finds that the preponderance of the 
evidence does not show that the veteran's hypertension was 
incurred as a result of service.  The benefit sought on 
appeal is accordingly denied.



ORDER

Entitlement to service connection for schizophrenia is 
granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a stomach disability is 
denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for hypertension is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 

